UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


EDWARD ALVIN MORTON,                  
             Petitioner-Appellant,
                 v.                              No. 02-6007
WILLIAM S. HAINES,
              Respondent-Appellee.
                                      
            Appeal from the United States District Court
     for the Northern District of West Virginia, at Clarksburg.
              Irene M. Keeley, Chief District Judge.
                            (CA-01-41)

                      Submitted: March 19, 2002

                       Decided: April 1, 2002

     Before WIDENER and NIEMEYER, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Vacated and remanded by unpublished per curiam opinion.


                             COUNSEL

Edward Alvin Morton, Appellant Pro Se.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                          MORTON v. HAINES
                              OPINION

PER CURIAM:

   Edward Alvin Morton seeks to appeal the district court’s orders
denying relief on his petition filed under 28 U.S.C.A. § 2254 (West
1994 & Supp. 2001), and his motion for reconsideration.* We have
reviewed the record and the district court’s opinions and find that the
court misapplied the concurrent sentence doctrine because it is not
reasonably certain from the record that adverse collateral conse-
quences will not flow from the challenged conviction. See Benton v.
Maryland, 395 U.S. 784, 787-91 (1969); United States v. Hill, 859
F.2d 325, 326 (4th Cir. 1988) (discussing doctrine); United States v.
Webster, 639 F.2d 174, 182-83 (4th Cir. 1981) (stating that court must
be able to "foresee with reasonable certainty that no adverse collateral
consequences will redound to the defendant").

   Accordingly, we grant a certificate of appealability, vacate the dis-
trict court’s orders, and remand for further proceedings. We express
no opinion on the timeliness of Morton’s § 2254 petition, see Hill v.
Braxton, 277 F.3d 701 (4th Cir. 2002), or on the merits of Morton’s
claims. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                        VACATED AND REMANDED

  *Although the district court construed the motion for reconsideration
as being filed under Fed. R. Civ. P. 60(b), the motion was filed no later
than ten days after entry of judgment and, therefore, should have been
construed as a motion under Fed. R. Civ. P. 59(e). See Small v. Hunt, 98
F.3d 789, 797 (4th Cir. 1996).